PER CURIAM.
 Appellant’s complaint charged that appellee allowed vegetable debris to be on the floor of its store and so caused appellant, a customer, to fall and be injured. There was evidence that appellant slipped on some green vegetable. There was no evidence as to the quantity on the floor, how it got there, or how long it had been there. For all that appears, a customer may have dropped a small vegetable just before appellant fell and appellee’s employees may have nad no chance to discover and remove it. Since there was no evidence to the contrary, there was no evidence of negligence on appellee’s part either in creating the alleged condition or in permitting it to continue. Accordingly the trial judge was right in directing a verdict for appellee. A storekeeper is not an insurer of the safey of his premises but is responsible only for negligence.1 If there had been evidence that the condition complained of had continued for a substantial time there might have been a question for the jury.2
Affirmed.

 F. W. Woolworth Co. v. Williams, 59 App.D.C. 347, 41 F.2d 970; Selby v. S. Kann Sons Co., 61 App.D.C. 36, 73 F.2d 853; Sanitary Grocery Co. v. Snead, 67 App.D.C. 129, 90 F.2d 374, certiorari denied 302 U.S. 703, 58 S.Ct. 22, 82 L.Ed. 543. There is nothing to the contrary in Washington Loan & Trust Co. v. Hickey, 78 U.S.App.D.C. 59, 137 F.2d 677.


 Washington Market Co. v. Clagett, 19 App.D.C. 12; Hellyer v. Sears, Roebuck & Co., 62 App.D.C. 318, 67 F.2d 584; District of Columbia v. Richards, 75 U.S. App.D.C. 349,128 F.2d 297.